     Case 2:19-cv-00671-JAM-KJN Document 25 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROBIN E. JACKSON,                                 No. 2:19-cv-00671-JAM-KJN PS
12                          Plaintiff,                     ORDER LIFTING STAY OF PROCEEDINGS
13              v.                                         (ECF No. 23)
14       MARSHA J. JOSIAH, et al.,
15                          Defendants.
16

17             On March 19, 2020, the court granted defendants’ motion to stay this case under the

18   Colorado River abstention doctrine, pending the conclusion of a state court appeal central to

19   plaintiff’s claims. (ECF No. 23.) On October 26, 2020, defendants notified the court that the

20   state court appeal had concluded, with the appellate court affirming the trial court’s order

21   removing plaintiff as a successor co-trustee of the trust and surcharging her beneficial interest in

22   the estate. (ECF No. 24 & Ex. A.) Accordingly, the court hereby LIFTS the stay previously

23   imposed in this case and orders the parties within 21 days of the date of this order to file written

24   status reports1 addressing the following matters:

25         1. Service of process;

26         2. Possible joinder of additional parties;

27

28   1
         The parties are encouraged, when possible, to file a joint status report.
                                                         1
     Case 2:19-cv-00671-JAM-KJN Document 25 Filed 11/04/20 Page 2 of 2


 1        3. Any expected or desired amendment of the pleadings;

 2        4. Jurisdiction and venue;

 3        5. Anticipated motions and their scheduling;

 4        6. The report required by Federal Rule of Civil Procedure 26 outlining the proposed

 5              discovery plan and its scheduling, including disclosure of expert witnesses;

 6        7. Future proceedings, including setting appropriate cut-off dates for discovery and law and

 7              motion, and the scheduling of a pretrial conference and trial;

 8        8. Special procedures, if any;

 9        9. Estimated trial time;

10        10. Modification of standard pretrial procedures specified by the rules due to the simplicity or

11              complexity of the proceedings;

12        11. Whether the case is related to any other cases, including bankruptcy;

13        12. Whether a settlement conference should be scheduled;

14        13. Whether the parties will stipulate to the magistrate judge assigned to this matter acting as

15              settlement judge and waiving disqualification by virtue of his so acting, or whether they

16              prefer to have a settlement conference conducted before another judge; and

17        14. Any other matters that may add to the just and expeditious disposition of this matter.

18              IT IS SO ORDERED.

19   Dated: November 4, 2020

20
21

22

23
     Jack.671
24

25

26
27

28
                                                           2
